                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            JONESBORO DIVISION

VICKI SCHISLER                                                          PLAINTIFF

V.                          CASE NO. 3:19-CV-28-BD

ANDREW SAUL,
Commissioner, Social Security
Administration                                                        DEFENDANT

                                      ORDER

       Pending is Commissioner Saul’s Unopposed Motion to Reverse and Remand.

(Docket entry #18) For good cause shown, the Commissioner’s motion (#18) is

GRANTED. This case is remanded under sentence four of 42 U.S.C. § 405(g) for further

administrative action.

       IT IS SO ORDERED this 6th day of November, 2019.


                                          ___________________________________
                                          UNITED STATES MAGISTRATE JUDGE
